Citation Nr: 1027508	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  02-04 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD); asbestosis.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for pulmonary hypertension.

6.  Entitlement to service connection for vascular hypertension.

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to 
July 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of October 2001 (right knee disorder) and June 2008 
(remaining claims) rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran testified before the undersigned regarding service 
connection for a right knee disorder at a hearing in July 2002.  
A transcript of the hearing is of record.

In April 2003, the Board issued a decision affirming the RO's 
denial of the appellant's claim of service connection for a right 
knee disorder.  The appellant appealed that decision to the 
United States Court of Appeals for Veterans Claims (the "Court").  
In a March 2004 order, the Court vacated the Board's April 2003 
decision and remanded the decision to the Board for further 
action consistent with its order.  Thereafter, in September 2004, 
the Board remanded the case with instructions that the RO 
readjudicate the appellant's claim based on evidence received 
since a Statement of the Case was issued in March 2002.  The RO 
complied with the Board's remand by issuing a Supplemental 
Statement of the Case in January 2005 and subsequently referred 
the case to the Board.  The Board then remanded the appeal once 
again in November 2005 after receiving additional evidence from 
the appellant absent a waiver of RO consideration.  The RO issued 
another Supplemental Statement of the Case in January 2006 and 
certified the case once again to the Board for appellant review.

In March 2006, the appellant's former attorney submitted a motion 
for a new hearing before the Board of Veterans' Appeals, which 
was granted in July 2006.  This hearing was scheduled for 
November 2006.  However, neither the appellant nor his former 
counsel appeared.  As such, the Board viewed the appellant's 
request for a BVA hearing as being withdrawn.  After reviewing 
all evidence of record, the Board subsequently issued a decision 
denying the appellant's claim of entitlement to service 
connection for a right knee disorder in December 2006.  The 
appellant appealed that decision to the Court.

In June 2008, the Court vacated and remanded the Board's December 
2006 decision in light of a Joint Motion to Remand submitted by 
the parties.  See June 2008 Joint Motion for Remand ("Joint 
Motion to Remand"); June 2008 Court order.  As such, the appeal 
has been returned to the Board for compliance with the 
instructions set forth in the June 2008 Joint Motion to Remand.  
The case was remanded in November 2008 to obtain additional 
records as instructed in the Joint Motion to Remand.  A review of 
the record indicates that the Board's directives have been 
substantially complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).

The issues of service connection for bilateral hearing loss and 
tinnitus and entitlement to TDIU are being remanded are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the Department of Veterans Affairs Regional Office.




FINDINGS OF FACT

1.  The Veteran does not have a right knee disorder that is 
causally or etiologically related to his military service.

2.  The Veteran does not have COPD or asbestosis that is causally 
or etiologically related to his military service.

3.  The Veteran does not have pulmonary hypertension that is 
causally or etiologically related to his military service.

4.  The Veteran does not have vascular hypertension that is 
causally or etiologically related to his military service.

5.  The Veteran does not have sinusitis that is causally or 
etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right knee disorder that is the 
result of disease or injury incurred in or aggravated during a 
qualifying period of military service.  38 U.S.C.A. §§ 101(24), 
1101, 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 
3.102, 3.303, 3.304, 3.307, 3.309 (2009).

2.  The Veteran does not have COPD or asbestosis that is the 
result of disease or injury incurred in or aggravated during a 
qualifying period of military service.  38 U.S.C.A. §§ 101(24), 
1101, 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 
3.102, 3.303, 3.304 (2009).

3.  The Veteran does not have pulmonary hypertension that is the 
result of disease or injury incurred in or aggravated during a 
qualifying period of military service.  38 U.S.C.A. §§ 101(24), 
1101, 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 
3.102, 3.303, 3.304, 3.307, 3.309 (2009).

4.  The Veteran does not have vascular hypertension that is the 
result of disease or injury incurred in or aggravated during a 
qualifying period of military service.  38 U.S.C.A. §§ 101(24), 
1101, 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 
3.102, 3.303, 3.304, 3.307, 3.309 (2009).

5.  The Veteran does not have sinusitis that is the result of 
disease or injury incurred in or aggravated during a qualifying 
period of military service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.102, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claims; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in June 2001, 
October 2004, May 2007, and August 2007, before the AOJ's initial 
adjudication of the claims.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the Veteran's claims, any timing errors have been 
cured by the RO's subsequent actions.  Id.)  

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The May 2007 and July 2007 notifications apprised the Veteran of 
the criteria for determining disability ratings and the 
assignment of effective dates.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
and secured VA examinations in furtherance of the right knee 
disorder claim.  The National Personnel Records Center (NPRC) 
searched, but was unable to obtain STRs from Camp Pieri in 
Giessen, Germany and Lindsey Air Station, Wiesbaden, Germany.  
The Veteran was apprised of the inability to obtain the records 
in correspondence dated in August 2009.  The Board notes that a 
review of the record indicates that the Veteran filed for 
benefits from the Social Security Administration (SSA) prior to 
November 2005.  There is no indication that the Veteran was 
awarded benefits, nor has the Veteran or his representative 
contended that any records from SSA would be relevant to his 
claims.  In this case, although the issue of service connection 
for a right knee disorder was the subject of a Joint Motion for 
Remand in 2008, and the remainder of the claims were filed in 
2007, there has been no indication from the Veteran that there 
are any relevant SSA records.  Accordingly, a remand to obtain 
the records is unnecessary and would serve to cause undue delay.

VA opinions with respect to the right knee disorder were obtained 
in January 2003 and September 2009.  38 C.F.R. § 3.159(c)(4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted above, the Board finds that the VA opinions 
obtained in this case were sufficient, as they were predicated on 
a full reading of the VA medical records in the Veteran's claims 
file.  They consider all of the pertinent evidence of record, the 
statements of the appellant, and provide explanations for the 
opinions stated.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Board finds that medical opinions on the remaining questions 
of service connection are not required because opinions are only 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, and 
3) indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4); see 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as 
described in detail below, there is insufficient evidence 
establishing that the Veteran suffered an event, injury or 
disease in service, or during any pertinent presumptive period, 
or that his current disabilities may be associated with his 
service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  
Consequently, given the standard of the regulation, the Board 
finds that VA did not have a duty to assist that was unmet.

II.  The Merits of the Claims

The Veteran contends that he has a right knee disorder, COPD, 
pulmonary hypertension, vascular hypertension, and sinusitis that 
are related to his military service.   



Law 

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995). 

Certain chronic diseases, including arthritis and hypertension, 
may be presumptively service connected if they become manifest to 
a degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) 
(2009).  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  38 
U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered 
service in sound condition as to their health.  This presumption 
attaches only where there has been an induction examination in 
which the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation 
provides expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. § 
3.304(b), and that "[h]istory of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding 
that clear and unmistakable evidence showed that a injury or 
disease existed prior to service in order to rebut the 
presumption of soundness.  However, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. 
§ 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 
(2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 
16, 2003).  Pursuant to these developments, it is now clear that 
in order to rebut the presumption of soundness at service entry, 
there must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  See 38 C.F.R. § 3.304 (b) (2009).  The claimant is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3- 2003, 
and the recent regulatory amendment, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable evidence 
that the veteran's disability pre- existed service.  If VA met 
this burden, however, it then had the burden to rebut the 
presumption by a preponderance of the evidence (a lower standard) 
that the pre-existing disorder was not aggravated by service.  
Now, VA must also show by clear and unmistakable evidence that 
the pre-existing disorder was not aggravated during service (a 
higher standard).

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service. 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(b) (2009); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Temporary or intermittent flare- ups during 
service of a preexisting injury or disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Analysis

Right knee disorder

The Veteran's STRs show several complaints related to his right 
knee.  A pre-induction report of medical history dated in 
September 1965 shows that he checked "yes" to whether he ever 
had, or presently had, a trick or locked knee and bone, joint, or 
other deformity.  He also checked "yes" to whether he ever had, 
or had been advised to have, any operations.  He wrote that he 
had been advised to have his right knee checked since he had 
injured it when he was small and then re-injured it while 
participating in track.  He also checked "yes" to whether he 
had ever treated himself for illnesses other than minor colds and 
wrote "knee injury."  The examiner wrote that the Veteran had a 
trick right knee from a football injury.  There was buckling and 
swelling, no locking, and that the Veteran had pain over the 
tibial tubercle in the past.  Examination was within normal 
limits.  A September 1965 medical examination shows that the 
Veteran had abnormal lower extremities; the Veteran had a 
prominent right tibial tubercle, ligaments intact, NCD (not 
considered disqualifying), McMurray's sign was negative.

A treatment record dated in January 1966 shows that the Veteran 
hit his right knee against a post, and that an ace bandage had 
been applied.  An August 1966 treatment record from the 
orthopedic clinic indicated that the Veteran's cast had been 
repaired, but did not note the location of this cast.  A 
subsequent note dated 10 days later in August 1966 noted that the 
Veteran had old Osgood-Schlatter's disease, had a re-injury and 
had been in a cast for 3 weeks.  The Veteran was noted to be 
currently asymptomatic, and should perform quadriceps exercises.  
He was advised to return on an as-needed basis.

A treatment record dated in April 1967 indicates that the Veteran 
needed a medical profile.  It was noted that the Veteran had a 
new first sergeant who made him stand up for long periods and 
march.  He was noted to be limping, and was sent to the 
orthopedic clinic for evaluation later that same day.  The report 
of the orthopedic consultation indicated that the Veteran had 
done well until recent field problems, and was having pain in the 
old Osgood-Schlatter again.  It was noted that a profile change 
was needed.

No further medical evidence in service is of record until the 
time of the Veteran's report of medical history at discharge in 
July 1967.  At that time, he again reported that he had had, or 
currently had, a trick or locked knee.  The examiner noted that 
the Veteran had a trick knee associated with football that only 
bothered him during athletics.  The Veteran denied all other 
significant medical or surgical history.  The discharge 
examination shows that the Veteran's lower extremities were 
normal; no right knee abnormality was noted.  

The Veteran was afforded a VA general medical examination in 
December 1998 in connection with a nonservice-connected pension 
claim.  The Veteran reported that he had no complaints, no injury 
in the military, and no injury prior to entering the military.  
His musculoskeletal system was found to be normal.  The Veteran 
did not make any complaints related to his right knee and no 
right knee disorders were diagnosed.

The Veteran testified at his hearing in July 2002 that he injured 
his right knee in a fall while running track in high school in 
1964, prior to his entry onto active duty.  He testified that he 
self-treated this injury with ice packs and rest, and did not see 
a doctor for treatment. The Veteran testified that he had no 
problems with his knee in boot camp, but injured it in Germany 
when he banged the knee against a post during a field obstacle 
course.  He reported that he was taken by medics to a clinic 
where his knee was wrapped in an Ace bandage.  He testified that 
he was placed on light duty for 3 or 4 weeks, and had his knee 
placed in a cast for approximately 3 weeks in 1966 following some 
sort of re-injury to the knee.  He stated that his knee was not 
responding to treatment, so in April 1967 he saw his doctor to 
get a new profile, which he described as a new job.  He reported 
that he had sustained no new injuries to his right knee since he 
left the military in July 1967.  He also stated that the notation 
about a football injury was in error, as he had never played 
football.  When asked about any post-service treatment, the 
Veteran testified that he did not seek any treatment upon 
discharge because his knee was not really bothering him, and he 
further stated that he had never sought any treatment for his 
right knee at any time since discharge.  When asked if he 
considered the in-service incident in which he banged his right 
knee against a post as a new injury, separate and distinct from 
his pre-service track injury, he replied "Well I don't know if 
you'd call it a different injury, it's the same injury that never 
really healed."

The Veteran was afforded a fee-based examination in January 2003.  
The claims file was reviewed.  The examiner reported the 
Veteran's medical history, as provided by the Veteran and his 
service treatment records.  Physical examination revealed normal 
strength in both knees, a full range of knee motion in both 
knees, without any complaints of pain, and no right knee 
instability, subluxation or dislocation.  X-rays of the right 
knee revealed no evidence of any fracture, dislocation, calcified 
loose bodies, or arthritic changes.  The only abnormality noted 
was mild swelling in the right tibial tubercle with subjective 
pain in the right knee over the tibia tubercle.  X-rays confirmed 
the tibial tubercle in the right knee was irregular in size and 
enlarged, protruding 1 centimeter from the surface.  This 
abnormality was considered mild.  

The examiner opined that the only right knee disorder present was 
chronic right knee tibial tubercle bursitis with ossicle.  The 
examiner also opined that the Veteran's right knee disorder 
preexisted his military service.  With regards to the September 
1965 pre-induction report and the August 1966 treatment record, 
the examiner opined that the significance was that the condition 
pre-existed induction or active duty.  It was apparently 
asymptomatic.  The examiner further opined that the medical 
evidence did not show a worsening of the preexisting right knee 
disorder in service.  The examiner's rationale is that there was 
no evidence.  The examiner additionally opined that any worsening 
of the preexisting right knee disorder was due to natural 
progress of the preexisting right knee disorder.  The examiner 
concluded that it was not likely that the current right knee 
disorder was related to any incident of military service.

X-rays of the Veteran's right knee in March 2005 showed findings 
consistent with calcific tendonitis on the left at the insertion 
of the quadriceps tendon to the superior aspect of the patellar; 
and findings consistent with the Veteran's history of previous 
trauma at the right anterior tibial eminence in the region of the 
insertion of the patella tendon.  The previous trauma referred to 
was not specified.  A MRI of the Veteran's right knee in March 
2007 revealed medial meniscal degenerative changes with probable 
undersurface tear of the posterior torn.  A letter from A.L., 
M.D. dated in June 2007 shows that he opined that the Veteran's 
right knee injury "impairs" from ambulation and standing.  He 
opined that the Veteran's disorder was service-connected.  No 
rationale for the opinion was provided, nor did Dr. A.L. address 
the information concerning the right knee in the Veteran's 
service treatment records.  

A VA medical opinion was obtained in September 2009.  The 
Veteran's claims file was reviewed.  The examiner listed the 
Veteran's current right knee disorders as chronic right knee 
tibial bursitis with ossicle and Osgood-Schlatter condition; and 
degenerative arthritis with meniscal tear.  The examiner opined 
that the evidence of record indicated that the Veteran had a 
right knee disorder that preexisted his active duty military 
service.  The examiner opined that the September 1965 pre-
induction examination report and the August 1966 treatment record 
revealed the significance that the old Osgood-Schlatter disease 
was present on the pre-induction physical and before entering 
active duty.  The examiner opined that there was no evidence of 
the worsening of the preexisting condition in service.  The 
examiner's rationale was that the worsening of the condition was 
due to natural progress of the degeneration of the preexisting 
Osgood-Schlatter disease.  The examiner concluded that it was not 
likely that the current right knee disorder was related to any 
incident in service.  The examiner's rationale was that by his 
own admission, the Veteran had the injury as noted but after 
active duty he worked in construction, then in insulation 
activities, and then as a painter.  Through all of those 20 odd 
years, the Veteran reported that he never had reinjury to his 
knee, yet he did not report to the VA for treatment, nor was 
there any evidence of civilian orthopedic treatment to his knee 
until lately.  

As discussed above, the Veteran's September 1965 pre-induction 
examination shows that the Veteran had abnormal lower 
extremities; the Veteran had a prominent right tibial tubercle.  
Since the Veteran's right knee was not of sound condition at 
enlistment, the Board finds that he is not entitled to the 
presumption of soundness at service entrance.  See Paulson v. 
Brown, 7 Vet. App. 466, 468 (1995).  The Board notes that the 
September 1965 examiner's notation is consistent with the 
Veteran's own report in his September 1965 pre-induction medical 
history report that he had previously had, or presently had, a 
trick or locked knee and bone, joint or other deformity, and that 
he had previously treated himself for a knee injury.  The Board 
also finds that the examiner's notation is consistent with the 
physician's summary and elaboration of pertinent data, in which 
the examiner wrote that the Veteran had had a trick right knee 
manifested by pain over tibial tubercle in past.  The Board's 
finding is further supported by the opinions of the January 2003 
and September 2009 examiners that the Veteran's right knee 
disorder preexisted his service.  Both examiners provided 
rationales for their opinions, based on a review of the claims 
file, including the Veteran's reported history and contentions.  

Since the Board has determined that the Veteran's right knee 
disorder preexisted service, the next question is whether it was 
aggravated by his service.  As noted above, the presumption of 
aggravation provides that a preexisting injury or disease will be 
considered aggravated by active service where there is an 
increase in the disability during such service, unless there is a 
specific finding that the increase in the disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306; Crowe v. Brown, 7 Vet. App. 238 (1994).  A temporary 
worsening of symptoms of a disability subject to exacerbation is 
not indicative of an increase in the severity of the underlying 
disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

Here, based on a review of the evidence, the Board finds that the 
Veteran's preexisting right knee disorder was not aggravated by 
his service.  At the time of the Veteran's entrance to service, 
his right knee disorder was asymptomatic, as noted by the January 
2003 examiner.  The Board acknowledges that the Veteran's service 
treatment records show several instances of medical treatment for 
right knee pain and swelling following an incident in which he 
bumped his right knee against a post.  However, this appears to 
have been an acute and transitory injury to the knee, which 
healed with rest, the use of an Ace bandage and cast, and an 
appropriate medical profile.  Indeed, the Board observes that at 
the time of the Veteran's separation examination in July 1967, 
the examiner found that the Veteran's lower extremities were 
normal, and he did not note the presence of any right knee 
abnormality.  Furthermore, the Veteran himself has testified that 
his knee was not really bothering him at the time of service 
discharge, and that he did not seek any medical treatment for his 
right knee after service.  As such, the Board finds that there 
was no increase in severity between induction and discharge such 
that the presumption of aggravation would apply.  The Board's 
finding is further supported by the January 2003 and September 
2009 VA medical opinions.  The January 2003 examiner concluded 
that there was no evidence that the Veteran's chronic right knee 
tibial tubercle bursitis with ossicle had worsened in service, 
and that, in any case, any worsening that had occurred was due to 
the natural progress of the preexisting right knee disorder.  The 
September 2009 examiner opined that there was no evidence of the 
worsening of the preexisting condition in service, with a 
rationale that the worsening of the condition was due to natural 
progress of the degeneration of the pre-existing Osgood-Schlatter 
disease.  Both examiners made their opinions based on a review of 
the claims file and provided rationales for their opinions.  

The Board further observes that even if the pain and swelling of 
the Veteran's right knee in 1966 was not viewed as solely the 
result an acute in-service injury unrelated to his right tubercle 
abnormality, but instead were viewed as a manifestation of his 
preexisting right tubercle abnormality following strenuous 
physical activity, a temporary worsening of symptoms of a 
disability subject to exacerbation is not indicative of an 
increase in the severity of the underlying disability, as noted 
above.  This is consistent with the comments by an examiner in 
the physician's summary at the time of the Veteran's July 1967 
report of medical history at discharge, at which time the 
examiner stated that the Veteran had a trick knee associated with 
football that only bothered the patient during athletics.

Furthermore, both examiners opined that the Veteran's current 
right knee disorder was not related to his military service on a 
direct incurrence basis.  The opinions were made based on a 
review of the claims file, and included rationales for the 
opinions.  The Board acknowledges Dr. A.L.'s June 2007 letter 
shows that he opined that the Veteran's right knee injury 
"impair[ed]" from ambulation and standing, and that it was 
service-connected.  However, the Board does not find this opinion 
as probative as that of the January 2003 and September 2009 
examiners.  Dr. A.L. did not provide any rationale for his 
opinion, whereas the other examiners provided thorough rationales 
that took into account the Veteran's contentions and his medical 
history.  The Board finds that Dr. A.L.'s opinion is outweighed 
by the well-reasoned opinions provided by the January 2003 and 
September 2009 examiners.

In reaching this decision, the Board has considered the Veteran's 
contention during his July 2002 hearing that service connection 
is warranted because his knee disorder was aggravated by the 
running and exercising he was forced to perform as a requirement 
for military training in Germany, to particularly include the 
stress of an obstacle course where he banged his knee on a post.  
The Veteran, however, as a layperson, is not competent to offer a 
medical opinion as to the aggravation of any preexisting knee 
disorder during his period of active duty service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Therefore, the Board 
concludes that there is no basis in the record upon which service 
connection for a right knee disorder may be granted.

COPD; asbestosis

The Veteran contends that he was exposed to asbestos in service 
by living and working in military buildings.  He also contends 
that he was exposed to gas while training to use gas masks.  The 
Veteran further contends that he was a motor pool clerk and that 
exposed him to asbestos.  

As to asbestos-related diseases, the Board notes there are no 
laws or regulations specifically dealing with asbestos and 
service connection.  However, the VA Adjudication Procedure 
Manual, M21-1 (M21-1), and opinions of the United States Court of 
Appeals for Veterans Claims (Court) and VA General Counsel 
provide guidance in adjudicating these claims.

In McGinty v. Brown, the Court observed that there has been no 
specific statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related diseases, 
nor has the Secretary promulgated any regulations.  McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a 
circular on asbestos-related diseases, entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21-88-
8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), that 
provides some guidelines for considering compensation claims 
based on exposure to asbestos.  Id.  The DVB circular was 
subsumed verbatim as § 7.21 of Adjudication Procedure Manual, 
M21-1, Part VI. (This has now been reclassified in a revision to 
the Manual at M21- 1MR, Part IV, Subpart ii, Chapter 2, Section 
C.)  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The applicable section of Adjudication Procedure Manual M21-1 
notes that inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of pleura 
and peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  Cancers of the larynx and pharynx as well as the 
urogenital system (except the prostate) are also associated with 
asbestos exposure.  See Adjudication Procedure Manual, M21-1, 
Part VI, 7.21(a)(1).  Some of the major occupations involving 
exposure to asbestos include mining, milling, work in shipyards, 
insulation work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products such 
as clutch facings and brake linings, manufacture and installation 
of roofing and flooring materials, asbestos cement sheet and pipe 
products, military equipment, etc.  Exposure to any simple type 
of asbestos is unusual except in mines and mills where the raw 
materials are produced.  See id. at 7.21(b)(1).  The latent 
period for asbestos-related diseases varies from 10 to 45 or more 
years between first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief (as 
little as a month or two) or indirect (bystander disease).  See 
id. at 7.21(b)(2).

"Asbestosis is pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the habitual 
inhalation of irritant mineral or metallic particles."  McGinty, 
4 Vet. App. at 429.  The clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs may include dyspnea 
on exertion and end-respiratory rales over the lower lobes.  
Clubbing of the fingers occurs at late stages of the disease.  
Pulmonary function impairment and cor pulmonale can be 
demonstrated by instrumental methods.  Compensatory emphysema may 
also be evident.  See Adjudication Procedure Manual, M21-1, Part 
VI, 7.21(c).

Neither the Manual M21-1 nor the DVB Circular creates a 
presumption of exposure to asbestos solely from a particular 
occupation.  Rather, they are guidelines which serve to inform 
and educate adjudicators as to the high exposure of asbestos and 
the prevalence of disease found in particular occupations, and 
they direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after service; 
and determine whether the disease is related to the putative 
exposure.  See Dyment v. West, 13 Vet. App. 141, 146 (1999); see 
also Nolen v. West, 12 Vet. App. 347 (1999); VAOPGCPREC 4-2000.

His personnel records show that he was a clerk/typist in the 
Army.  His STRs show no complaints related to his lungs.  His 
discharge examination in July 1967 showed normal lungs and chest.  
The Board notes that the Veteran was awarded a nonservice-
connected pension in April 1999 due to his COPD and hypertension.  

Chest x-rays dated in November 1997 show that the Veteran had 
interstitial scarring in the mid lower lung fields; no pleural 
thickening was identified.  A record dated in February 1998 
reveals that the Veteran was diagnosed with COPD.  A VA general 
medical examination in December 1998 shows that the Veteran was a 
smoker.  He reported that he worked in insulation and PBG for 15 
years.  A VA treatment also dated in December 1998 indicates that 
the Veteran reported that he quit smoking eight years earlier.  
He had a smoking history of approximately one pack per day for 20 
years.  

The Veteran underwent a private occupational lung disease 
evaluation in November 2005.  The Veteran reported that he worked 
for 22 years within industrial settings.  His positions, among 
others, included insulator's helper, insulator apprentice, 
carpenter's helper, mason's helper, insulator, and general 
laborer.  He was a general laborer, insulator's helper, and 
forklift operator from 1964-1969; an insulator's helper from 
1970-1971; an insulator apprentice from 1972-1976; a carpenter's 
helper from 1976-1978; a mason's helper in 1979; and an insulator 
from 1980-1981.  The Veteran reported that he tore a lot of 
asbestos off structures, mixed insulation mortar for use on 
boilers, and cut foam glass insulation and Johns Manville 
asbestos.  He wore asbestos suits while working in furnaces, 
plugging holes.  The Veteran also insulated pipes in power 
houses.  He did a lot of clean-up of asbestos debris from older 
areas; he sometimes used a dust mask.  The Veteran smoked one 
package of cigarettes for 32 years, quitting in 1997.  The 
Veteran was diagnosed with severe COPD/emphysema.  The evaluation 
appears to have been done in connection with some kind of 
litigation; the examiner noted that the Veteran would be 
receiving a copy of the report from the office of the attorney 
that sponsored the examination.  The evaluation was done prior to 
the Veteran filing his claim for service connection for COPD. 

A letter from Dr. A.L. in November 2005 shows that he opined that 
the Veteran's COPD was related to exposure to cigarettes and 
environmental exposure to sulfur dioxide.  He indicated that the 
Veteran had pulmonary asbestosis and that he used to work in the 
plant.  He further indicated that the Veteran was exposed to 
asbestos in the 1970s; no mention was made of asbestos exposure 
during the Veteran's service in the 1960s.

A buddy statement from a man that served with the Veteran dated 
in May 2007 shows the Veteran was exposed to asbestos while at 
Fort Polk; it was located in the housing barracks, field houses, 
libraries, commissaries, bowling alleys, and other facilities.  
The letter also shows that they were exposed to deadly gases in 
houses where they were trained to use their gas masks.  They were 
also provided cigarettes.  
In his June 2007 letter, Dr. A.L. opined that the Veteran's COPD 
and pulmonary asbestosis was contracted from asbestos exposure 
during service.  He concluded that his illness were service-
connected.  No rationale for his opinion was provided.  
Additionally, Dr. A.L. did not mention the November 2005 private 
lung evaluation, nor did he address his change in opinion from 
the November 2005 letter that the Veteran was exposed to asbestos 
during the 1970s.

Here, the Veteran has been diagnosed with COPD, which is not a 
disease associated with exposure to asbestos.  However, Dr. A.L. 
noted that the Veteran had been diagnosed with pulmonary 
asbestosis.  Even if the Veteran does have a disorder associated 
with asbestos exposure, the Board finds that the evidence does 
not support the Veteran's contention that he was exposed to 
asbestos in service or that his current respiratory disorders are 
related to his military service.

As noted above, some of the major occupations involving exposure 
to asbestos include mining, milling, work in shipyards, 
insulation work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products such 
as clutch facings and brake linings, manufacture and installation 
of roofing and flooring materials, asbestos cement sheet and pipe 
products, military equipment, etc.  Exposure to any simple type 
of asbestos is unusual except in mines and mills where the raw 
materials are produced.  The evidence does not show that the 
Veteran engaged in any occupations in service that would have 
lead to asbestos exposure.  Rather, as noted above, the November 
2005 lung evaluation shows that post-service, the Veteran was 
employed in insulation work, among other positions.  By his own 
admission, the Veteran reported that in his post-service 
occupations, he tore a lot of asbestos structures and did a lot 
of clean-up of asbestos debris from older areas.  

As discussed above, the Veteran was awarded a nonservice-
connected pension in 1998 due, in part, to his COPD.  No 
contention was made regarding asbestos exposure in service at the 
time of the Veteran's filing for the pension.  Not until the 
Veteran filed this claim in 2007 did he begin to contend that he 
was exposed to asbestos in service.  The Veteran did not contend 
any asbestos exposure in service during the November 2005 lung 
evaluation.  Moreover, the November 2007 letter from Dr. A.L. 
indicates that the Veteran reported that his asbestos exposure 
occurred in the 1970s, after the Veteran's discharge from 
service.  No mention was made at that time of any asbestos 
exposure in service.

The Board acknowledges the Veteran's contentions and the May 2007 
buddy statement that assert asbestos exposure by living and 
working in military buildings.  The Board also acknowledges the 
Veteran's contention of asbestos exposure from brake dust by 
being a motor pool clerk.  As noted above, an industry associated 
with asbestos exposure is the manufacture and servicing of 
friction products such as clutch facings and brake linings.  
However, although the Veteran's personnel records show that he 
was a clerk, there is no actual record that he was a motor pool 
clerk or even if he was, that he was involved in the servicing of 
clutch facings or brake linings.  Further, the record contains no 
competent and credible medical evidence associating the Veteran's 
respiratory disorders to his living conditions on base, or to gas 
mask training.  Neither the Veteran nor his fellow soldier are 
competent to provide such a nexus, and as noted below, Dr. A.L.'s 
opinion is given little probative weight in that regard.  As to 
the Veteran's contentions that his respiratory disorders are due 
to smoking in service, the Board notes that Congress has 
prohibited the grant of service connection for disability on the 
basis that such disability resulted from disease attributable to 
the use of tobacco products during a veteran's active service for 
claims filed after June 9, 1998.  38 U.S.C.A. § 1103 (West 2002).

In sum, the evidence weighs against a finding that the Veteran 
was exposed to asbestos in service; rather, the evidence shows 
that the Veteran had post-service asbestos exposure through his 
work in insulation and other industrial occupations.  The Board 
acknowledges Dr. A.L.'s opinion that the Veteran's COPD was 
contracted by asbestos exposure in service and that it is 
service-connected.  However, the Board does not provide find the 
opinion persuasive as no rationale was provided.  Additionally, 
it contradicts Dr. A.L.'s November 2005 letter that shows that 
asbestos exposure occurred in the 1970s, after the Veteran's 
period of service.  Moreover, Dr. A.L. did not take into account 
the post-service asbestos exposure reported by the Veteran in 
November 2005, prior to his filing the instant claim.

The Board acknowledges the Veteran's belief that he has COPD and 
asbestosis related to his military service.  However, there is no 
evidence of record showing that the Veteran has the specialized 
medical education, training, and experience necessary to render 
competent medical opinion as to etiology of a disability.  
Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1) (2009).  
Consequently, the Veteran's own assertions as to diagnosis and 
etiology of a disability have no probative value.



Pulmonary hypertension and vascular hypertension 

The Veteran contends that he has pulmonary and vascular 
hypertension related to his military service.  His STRs are 
silent for any treatment for, or diagnosis of, any hypertension.  
The Veteran has not contended how he developed pulmonary and 
vascular hypertension as a result of military service.

A VA examination dated in December 1998 shows that the Veteran 
was diagnosed with pulmonary vascular hypertension.  The 
Veteran's nonservice-connected pension is also based, in part, on 
his hypertension.  None of Veteran's post-service medical records 
contain any opinion as to the etiology of his pulmonary 
hypertension or vascular hypertension.  

Here, although the evidence shows that the Veteran has been 
diagnosed with pulmonary and vascular hypertension, there is no 
evidence to suggest that it is related to his military service.  
The Veteran's STRs show no event, injury, or disease that could 
have caused his hypertension.  Moreover, no medical professional 
has provided any opinion that his pulmonary and vascular 
hypertension is related to his military service.  The Board also 
finds it probative that the Veteran filed for a nonservice-
connected pension in 1999 based, in part, on his hypertension.  
Not until nearly a decade later did the Veteran begin to contend 
that his pulmonary hypertension and vascular hypertension were 
related to his military service.  

Additionally, the first diagnosis of hypertension was not until 
1998, more than 30 years after his discharge from service.  The 
Court has indicated that normal medical findings at the time of 
separation from service, as well as the absence of any medical 
records of a diagnosis or treatment for many years after service 
is probative evidence against the claim.  See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board where it found that 
veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military service, 
as evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability).  
Thus, the lack of any objective evidence of hypertension for more 
than 30 years between the period of active service and his claim 
for service connection is itself evidence which tends to show 
that this disability did not have its onset in service or for 
many years thereafter.  Thus, the lack of any objective evidence 
of hypertension for more than 30 years between the period of 
active service and his claim for service connection is itself 
evidence which tends to show that this disability did not have 
its onset in service or for many years thereafter.  The Board 
also finds that a presumption of service connection is not 
warranted, as hypertension was not shown to be to a compensable 
degree within one year of discharge from service.  See 38 C.F.R. 
§§ 3.307, 3.309.  

In sum, the evidence does not show that the Veteran's pulmonary 
hypertension or vascular hypertension are related to his military 
service.

The Board acknowledges the Veteran's belief that he has pulmonary 
hypertension and vascular hypertension related to his military 
service.  However, there is no evidence of record showing that 
the Veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as to 
etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. 
§ 3.159(a) (1).  Consequently, the Veteran's own assertions as to 
diagnosis and etiology of a disability have no probative value.

Sinusitis

The Veteran contends that he has sinusitis related to his 
military service.  His STRs are silent for any treatment for, or 
diagnosis of, sinusitis.  His discharge examination in July 1967 
showed normal sinuses.  

Of record are VA treatment records dated from 1998 through 2009 
that show treatment for sinus problems.  None of the medical 
records indicates that any sinus problems experienced by the 
Veteran are related to his military service.

Here, although the records show treatment for sinus problems, the 
Veteran's STRs show no in-service event, injury, or disease that 
could have caused sinusitis.  Moreover, no medical professional 
has provided any opinion that the Veteran has sinusitis related 
to his military service.  Additionally there is no indication of 
treatment for sinus problems prior to 1998.  The Court has 
indicated that normal medical findings at the time of separation 
from service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is probative 
evidence against the claim.  See Mense, 1 Vet. App. at 356; see 
also Maxson, 230 F.3d at 1333.  Thus, the lack of any objective 
evidence of sinus complaints, symptoms, or findings for more than 
30 years between the period of active service and his claim for 
service connection is itself evidence which tends to show that 
this disability did not have its onset in service or for many 
years thereafter.   

In sum, there is no medical evidence of record to indicate that 
the Veteran has sinusitis related to his military service.

The Board acknowledges the Veteran's belief that he has sinusitis 
related to his military service.  However, there is no evidence 
of record showing that the Veteran has the specialized medical 
education, training, and experience necessary to render competent 
medical opinion as to etiology of a disability.  Espiritu, 2 Vet. 
App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's 
own assertions as to diagnosis and etiology of a disability have 
no probative value.


Benefit-of-the-Doubt

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claims of entitlement to service connection are denied.  
See 38 U.S.C.A §5107 (West 2002 & Supp. 2009).



ORDER

Entitlement to service connection for a right knee disorder is 
denied.

Entitlement to service connection for chronic obstructive 
pulmonary disease; asbestosis is denied.

Entitlement to service connection for pulmonary hypertension is 
denied.

Entitlement to service connection for vascular hypertension is 
denied.

Entitlement to service connection for sinusitis is denied.


REMAND

Regrettably, a remand is necessary for the issues of service 
connection for bilateral hearing loss and tinnitus.  The Veteran 
contends that he had military noise exposure as the result of 
training.  His personnel records show that he had basic combat 
training in December 1965.  

The Veteran's entrance examination in January 1965 revealed 
puretone thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-10 (0)

-10 (-5)
LEFT
-5 (10)
-5 (5)
-5 (5)

-5 (0)

(Note:  Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO).  In order to facilitate data comparison, the 
ASA standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

The Veteran's discharge examination in July 1967 revealed 
puretone thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
5 (10)
5 (15)
5 (10)
LEFT
-5 (10)
-5 (5)
0 (10)
5 (15)
5 (10)

A private audiological evaluation completed in May 2005 along 
with a February 2006 report about the evaluation has been 
associated with the claims file.  A graph of the Veteran's 
audiogram has been associated with the clams file, but may not be 
interpreted by the Board.  See Kelly v. Brown, 7 Vet. App. 471, 
(1995) (holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).  The Veteran 
reported that he had been employed for nine years as an 
insulator, and for 12 to 13 years as a construction laborer at 
numerous plants.  He reported that he used earplugs for hearing 
protection on an intermittent basis for unspecified duration.  
His history of exposure to intense noise for prolonged durations 
from a recreational standpoint appeared to be negative.  The 
Veteran reported that he served two years in the service as a 
clerk and that hearing protection was not used.  The Veteran was 
diagnosed with hearing sensitivity in his right ear within normal 
limits in the low frequencies, and through 1000 Hz, with a mild 
to severe sensorineural hearing loss in the higher frequencies; 
in his left ear, he had hearing sensitivity within normal limits 
in the low frequencies, and through 1000 Hz, with a mild to 
moderate sensorineural hearing loss in the higher frequencies.  
Speech recognition scores were 92 percent in the right ear and 96 
percent in the left ear; it is unclear whether the Maryland CNC 
test was used.  The audiologist opined that several possible 
factors existed as causes of hearing loss, which were 
presbycusis, military noise exposure, and occupational noise 
exposure at 39 employers.  

A private audiological evaluation dated in February 2006 reveals 
that the Veteran's history of tinnitus appeared to be within 
normal limits.  A VA audiology consult dated in July 2007 shows 
that the Veteran reported occasional tinnitus that he first 
noticed about 15 years earlier. 

Here, the Veteran has submitted evidence of current hearing loss 
and tinnitus disabilities, as well as contentions regarding noise 
exposure in service.  The Veteran has not been afforded an 
examination to determine if his bilateral hearing loss and 
tinnitus are related to military noise exposure.  Therefore, the 
Board finds that the Veteran should be afforded a VA examination 
so that an opinion addressing the etiology of his claimed 
bilateral hearing loss and tinnitus can be obtained.

Additionally, a letter from a private attorney to the Veteran 
dated in December 2006 indicates that there was some litigation 
about his bilateral hearing loss that was settled.  No records 
from that litigation have been obtained.  On remand, the RO/AMC 
should obtain those records.

Finally, a decision on the issue of the Veteran's entitlement to 
TDIU is deferred pending resolution of the remaining two service 
connection issues on appeal.  See Parker v. Brown, 7 Vet. App. 
116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(issues are "inextricably intertwined" when a decision on one 
issue would have a "significant impact" on a veteran's claim for 
the second issue).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and obtain details about the litigation 
regarding his bilateral hearing loss.  With 
any necessary authorization from the 
Veteran, the RO/AMC should take the steps 
necessary to obtain pertinent records 
pertaining to the bilateral hearing loss 
litigation, including, but not limited to, 
medical records, examination reports, and 
any resolution/settlement reached between 
the Veteran and the defendants.  

2.  The RO/AMC should schedule the Veteran 
for a VA audiological examination to 
determine whether he has bilateral hearing 
loss and tinnitus that is related to 
military service.  The examiner is 
requested to, among other things, obtain a 
detailed history of the Veteran's symptoms 
as observed by him and others since 
service, review the record, and offer an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of approximately 50 percent), 
or less likely than not (i.e., probability 
less than 50 percent) that any diagnosed 
bilateral hearing loss and tinnitus is 
related to his military service.  The 
examiner should review the claims file, 
including a copy of this remand.  

The Veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner for review in connection with 
the examination.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  All indicated tests 
should be conducted and those reports 
should be incorporated into the examination 
and associated with the claims file.  The 
AOJ should ensure that the examination 
report complies with this remand and 
answers the questions presented in the 
examination requests.  If any report is 
insufficient, it should be returned to the 
examiner for necessary corrective action, 
as appropriate.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, may result in a 
denial of his claims.  See 38 C.F.R. 
§ 3.655 (2009).

3.  After undertaking any other development 
deemed appropriate, the AOJ should 
readjudicate the issues in light of all 
information or evidence received.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


